DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions 
This communication is a Final Office Action in response to Applicant’s response on 01/05/2021 to Examiner's Non-Final communication on 10/05/2020. 
Claims 1-13, 15-22 have been examined in this Application. All other claims are cancelled.
No new information disclosure statement has been submitted. 

Response to Arguments
Applicant's arguments, filed01/05/2021, pages 12-15, regarding claim rejection under 35 U.S.C. §101 have been considered but are not persuasive. 
Applicant argues that claims do not recite an abstract idea because the claims recite specific steps that must be carried out in order to initiate a transaction. The steps require receiving of certain information tied to a requested transaction, the information comprising credential data and identifier data associated with different entities and elements. Applicant also claims that the claimed authentication is in fact a two part authentication, wherein two different authentications are performed based on the information. In response to the authentications being successful, a message is generated and sent to a user to confirm the transaction. Applicant also notes that the claims limitations as a whole “improve the technical field of initiating a transaction based on authentication of data; and are meaningful limitations that amount to more than generally linking the use of ‘initiating a transaction based on authentication of data’ to a particular technology environment.”

The steps/limitations the Applicant argues as failing to amount to an abstract idea in fact exemplify the abstract idea. The claims amount to nothing more than receiving information, the information can comprise any type of data and any amount of data. The information received, as claimed, is not unique and it is not received in a manner that would make the claims eligible. The claims, simply and clearly, recite receiving multiplicity of plain data. Once this data is received, it is authenticated. Again, authentication is an action that can even be carried out using pen and paper. The information received can be provided from one person to another on a paper. The receiving person can then authenticate the data by comparing the received data to stored data. The claims then recite generating a message (confirmation request) in response to the authentication. A user can again use pen and paper to send a message to user and request that the user confirm that they in fact want to conduct the transaction. The claim finally recites performing operations that initiate the requested transaction. Again, in simplest form this could mean settling the transaction using known transaction settlement methods. 
Furthermore, the claims also amount to nothing more than an abstract idea and fall under certain methods of organizing human activity. Particularly, the claims summarize abstract sub-groupings identified under certain methods of organizing human activity. For instance, the claims are directed to mitigating risk. By receiving data and authenticating the data and also requiring the user to confirm the transaction, the claims highlight steps taken to mitigate the risk of conducting a transaction. If the authentication fails or the user does not confirm the transaction, then the transaction is halted. The claims also highlight, among other sub-groupings, following rules or instructions. The limitations clearly outline rule(s) establishment and following the rule(s) in order to cause and outcome. Thus, it is without a doubt that the claims can be classified under certain methods of organizing human activity.
Per Applicant’s argument that the claim limitations improve the field of performing a transaction are not persuasive.  
In following with the latest PEG 2019 guidance, the claims are then analyzed to determine the following:
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) (“Step 2A, Prong Two”); and
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP §2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known

The judicial exception is not integrated into a practical application. Claim 1-13, 15-22 recite the following additional elements: computer, at least one processor of an authentication server, a website, a webserver, a device, and an entity computer of the third party. The additional elements are recited at a high level of generality and merely automate the abstract idea. The claim limitations fail the third and fourth elements recited above from the latest 2019 PEG guidance. 
The processor, computer, webserver, the device, and all other identified additional elements and claim limitations are no more than mere instructions to apply the exception using generic computer components. When such elements are removed from the claim, the claim amounts to nothing more than an abstract idea as explained above. The claims are not found to include any elements that would integrate the abstract idea into a practical application.
Applicant points to case law, SiRF Tech, to argue that the claims are not abstract because they resemble the claims of the identified case law. The Examiner disagrees. First, the basis of the rejection was based on the argued case law. Second, and as Applicant concedes in the Remarks, Page 15, the claims fail to include any “‘specific machine or transformation of an article [that] must impose meaningful limits on the claim’s scope to impart patent eligibility.’”  SiRF, page 23. The instant claims do not recite any particular machine or GPS receiver. The claims can be in fact performed without any of the above recited additional elements because they simply are used to automate the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
The claims are not patent eligible. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-13, 15-22 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-13, 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of initiating a transaction based on authentication of data and receiving a confirmation to perform the transaction without significantly more. 
The abstract idea is characterized under certain methods of organizing human activity. The mere delegation of execution of a contract based on information tied to the contract defines elements under organizing human activity / abstract idea, which include fundamental economic principles, mitigating risk, agreements in the form of contracts, business relations, and following 

Claim 1 for instance recites, in pertinent part: 
A… method, comprising:
receiving… information corresponding to a requested transaction… the information comprising credential data, a payment source identifier, a third party identifier of the third party entity, a web portal identifier… and a transaction type identifier corresponding to a requested transaction type of the requested transaction, and the credential data comprising a user identifier and a password of a user…;
authenticating… both (a) the password of the user based on the user identifier and (b) the web portal identifier…. based on the third party identifier, to allow the requested transaction; 
based on the authenticated password and web portal identifier, generating and transmitting… a confirmation request to… the user to confirm the requested transaction;
receiving… a confirmation message… in response to the confirmation request; 
and based on the received confirmation message, performing… operations that initiate the requested transaction corresponding to the requested transaction type and involving a payment source corresponding to the payment source identifier.

The judicial exception is not integrated into a practical application. Claim 1-13, 15-22 recite the following additional elements: computer, at least one processor of an authentication server, a website, a webserver, a device, and an entity computer of the third party. The additional elements are recited at a high level of generality and merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
The claims are not patent eligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685